 1

 2

 3

 4                                     UNITED STATES DISTRICT COURT
 5                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7       PRISCILLA CAREFOOT, et al.,                                CASE NO. 1:17-CV-0456 AWI JLT
 8                               Plaintiffs                         ORDER DENYING MOTION AS
                                                                    DUPLICATIVE AND REFERRING
 9                      v.                                          MOTION FOR APPROVAL OF
                                                                    MINOR’S COMPROMISE TO
10       COUNTY OF KERN, et al.,                                    MAGISTRATE JUDGE THURSTON
11                               Defendants                         (Doc. Nos. 48, 49)
12

13

14            Currently pending before the Court are two petitions for approval of a minor’s
15 compromise. See Doc. Nos. 48, 49. However, the second petition is identical to the first petition;

16 the second petition simply re-noticed the hearing date from July 15, 2019 to July 22, 2019. For

17 administrative purposes only, the Court will deny the first petition as duplicative. As for the

18 second petition, the Court finds that petition should be referred to Magistrate Judge Thurston for

19 entry a Findings and Recommendation pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of

20 Civil Procedure 72.

21            Accordingly, it is HEREBY ORDERED that:
22            1.       Plaintiff’s first petition for approval of a minor’s compromise (Doc. No. 48) is
23                     DENIED as duplicative;1
24            2.       Plaintiff’s second petition for approval of a minor’s compromise (Doc. No. 49) is
25                     REFERRED to Magistrate Judge Thurston for entry of Findings and
26                     Recommendation;
27
     1
28    The Court emphasizes that this is an administrative denial only and has no effect on the second petition for approval
     of minor’s compromise (Doc. No. 49).
 1        3.    The July 22, 2019 hearing before the undersigned is VACATED; and
 2        4.    If Magistrate Judge Thurston desires a hearing on the pending motion, Magistrate
 3              Judge Thurston’s Chambers will contact the parties and set a hearing date at
 4              Magistrate Judge Thurston’s convenience.
 5
     IT IS SO ORDERED.
 6

 7 Dated: July 9, 2019
                                            SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 2
